MANDATE

THE STATE OF TEXAS

TO THE 229TH JUDICIAL DISTRICT COURT OF DUVAL COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on July 1, 2015, the cause upon appeal to revise or
reverse your judgment between

Noe Garcia and Iris Garcia, Appellant

V.

Gloria Garcia, Appellee

No. 04-14-00561-CV and Tr. Ct. No. DC-12-335

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, we REVERSE that
part of the trial court’s judgment that awards sanctions and RENDER
judgment that Gloria Garcia take nothing by her claims for sanctions. In all
other respects, the trial court’s judgment is AFFIRMED.

     We ORDER that appellants recover their costs of this appeal from
appellee Gloria Garcia.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on October 1, 2015.

                                                            KEITH E. HOTTLE, CLERK




                                                            Cynthia A. Martinez
                                                            Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-14-00561-CV

                                    Noe Garcia and Iris Garcia

                                                      v.

                                              Gloria Garcia

          (NO. DC-12-335 IN 229TH JUDICIAL DISTRICT COURT OF DUVAL COUNTY)


TYPE OF FEE                  CHARGES         PAID            BY
MOTION FEE                          $15.00   E-PAID          JOSEPH VALE
MOTION FEE                          $10.00   E-PAID          JOSEPH VALE
REPORTER'S RECORD                $1,188.00   PAID            PLAINTIFFS
MOTION FEE                          $10.00   E-PAID          MARY ANN MCCARN
REPORTER'S RECORD                 $623.00    PAID            MAXIE HOUSER, PLAINTIFF'S ATTORNEY
INDIGENT                            $25.00   E-PAID          MARY ANN MCCARN
SUPREME COURT CHAPTER 51
FEE                                $50.00    E-PAID          MARY ANN MCCARN
FILING                            $100.00    E-PAID          MARY ANN MCCARN
STATEWIDE EFILING FEE              $20.00    E-PAID          MARY ANN MCCARN


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this October 1, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853